Citation Nr: 0517779	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-17 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
by the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.


FINDING OF FACT

Bilateral hearing loss and tinnitus are related to active 
military duty.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. 


§ 3.159(b).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because both claims 
on appeal are being granted in full, the notification and 
duty to assist provisions of the VCAA are deemed to have been 
fully satisfied.

Factual background

The veteran's service medical records show normal 15/15 
hearing on enlistment examination in November 1953, with no 
abnormalities of his ears or tympanic membranes and no 
reported history of hearing loss.  No treatment for any 
complaints relating to his hearing acuity was shown 
throughout service.  Separation examination in October 1957 
shows normal 15/15 hearing and normal findings with respect 
to his ears and tympanic membranes.

The veteran's naval personnel records shows that he served 
aboard two aircraft carriers, the USS Lake Champlain and the 
USS Forrestal, during service from 1954 to 1957.  According 
to the records, he served as an engineer in the engine rooms 
of these vessels.  At a December 2003 videoconference hearing 
before the Board, the veteran testified that during naval 
service his duty station was in the engineering spaces of the 
aforementioned aircraft carriers and that in this work 
environment he was exposed to constant and intense noise 
generated by the ships' engines, turbines, and boilers 
without the benefit of any hearing protection.  He believed 
that his hearing problems and tinnitus were the result of his 
exposure to acoustic trauma during service.

Medical records from the veteran's employer and from private 
healthcare providers, dated in 1995 to 1997, show that the 
veteran was diagnosed with bilateral sensorineural hearing 
loss and tinnitus.  The clinical audiologist who conducted a 
hearing assessment in May 1995 for the veteran's employer 
noted that the veteran had reported having a history of noise 
exposure in service.   After reviewing the veteran's history, 
the audiologist stated that his hearing loss may have been 
caused in part by military noise exposure in addition to 
several other nonservice-related medical factors, noise 
exposure from the recreational use of hunting firearms, and 
occupational noise exposure.  

Private audiological evaluation conducted in March 1996 shows 
that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
55
55
LEFT
40
35
45
60
65

In an opinion presented in June 1997, the veteran's private 
physician diagnosed bilateral sensorineural hearing loss and 
tinnitus, and opined that although the veteran worked in a 
noisy environment, his hearing loss pattern was not typical 
for noise exposure.

The report of an April 2003 VA audiological test shows that 
the veteran used hearing aids for approximately the past ten 
years.  He reported having tinnitus in both ears and a long 
history of noise exposure both during service and after 
active duty.  Audiological evaluation shows that his pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
60
LEFT
45
55
60
55
55

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and 32 percent in the left ear.  The 
diagnosis was bilateral flat sensorineural hearing loss, 
moderately severe.

The report of a July 2004 VA audiological examination shows 
that the veteran was diagnosed with bilateral sensorineural 
hearing loss and tinnitus.  Audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
65
60
LEFT
45
55
60
60
60

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 60 percent in the left ear.  The 
examining audiologist presented the following discussion:

The veteran has had both military and industrial 
nose exposure with only sporadic use of personal 
hearing protection.  Review of [his service 
medical records] shows only "whisper tests" as 
indicators of auditory acuity.  Unfortunately, 
these crude measures are not frequency-specific 
and will not indicate high-frequency hearing loss.  
It is therefore as least as likely as not that the 
hearing loss measured and the tinnitus claimed had 
their origins in noise exposure sustained while 
the veteran was on active duty.

Analysis

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Moreover, in the case of 
sensorineural hearing loss, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 


1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  This regulation only acts as a bar to 
service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status meeting the regulatory criteria can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  In the present case, the veteran's current level of 
hearing impairment satisfies the minimal requirements of 38 
C.F.R. § 3.385 for purposes of establishing a disability that 
may be service-connected.

The veteran has presented credible oral testimony, 
corroborated by his naval personnel records, showing that he 
was exposed to shipboard engine room noise while serving as 
an engineer in service.  Although there is no contemporaneous 
medical evidence showing the onset of the veteran's hearing 
loss or tinnitus during active duty, and no evidence showing 
either disability manifesting to a compensable degree within 
the one-year presumptive period immediately following his 
separation from service or for many years afterwards, the 
private audiological reports indicate that the veteran's 
reported history of noise exposure in service contributed at 
least in part to his current level of impaired hearing.  
Furthermore, the VA audiological evidence indicates that it 
is "as least as likely as not" that his noise exposure in 
service is the direct cause of his present hearing loss and 
tinnitus.  

In view of the foregoing discussion, the objective medical 
evidence associated with this claim is in equipoise between 
the evidence that supports granting the veteran's claim and 
the evidence against allowing it.  Therefore, conferring the 
benefit of the doubt in favor of the veteran, service 
connection for bilateral hearing loss and tinnitus is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


